NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0499n.06
                             Filed: July 16, 2007

                                        Case No. 06-3312

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 RICKY PITTMAN,                                       )
                                                      )
        Plaintiff-Appellant,                          )
                                                      )      ON APPEAL FROM THE
                v.                                    )      UNITED STATES DISTRICT
                                                      )      COURT FOR THE NORTHERN
 CUYAHOGA COUNTY DEPARTMENT OF                        )      DISTRICT OF OHIO
 CHILDREN AND FAMILY SERVICES;                        )
 CYNTHIA HURRIE; and CYNTHIA                          )
 KELLER,                                              )
                                                      )
        Defendants-Appellees.                         )
                                                      )
 _______________________________________

BEFORE: KENNEDY, BATCHELDER, and CLAY, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Ricky Pittman (“Pittman”) appeals the district

court’s dismissal of his three claims brought under 42 U.S.C. § 1983, which allege that Defendants

Cuyahoga County Department of Children and Family Services (“CCDCFS”), Cynthia Hurrie, and

Cynthia Keller (collectively referred to as “Defendants”) (1) violated his Fourteenth Amendment due

process rights, (2) violated his Fourteenth Amendment liberty interest in family relationships, and

(3) acted wantonly and recklessly during state court custody proceedings. Defendants moved for

dismissal, arguing, among other things, that the Rooker-Feldman doctrine deprived the district court

of subject matter jurisdiction over Pittman’s claims. The district court agreed and dismissed

Pittman’s claims with prejudice. Pittman appeals the dismissal, arguing that Rooker-Feldman does

not apply to his claims. We agree with Pittman, REVERSE the district court’s decision, and
REMAND for further proceedings consistent with this opinion.

                                                  I.

       Ricky Pittman is the biological father of Najee Waters (“Najee”). When Najee was only a

few months old, CCDCFS filed a motion for temporary custody with the Cuyahoga County Juvenile

Court. In that motion, CCDCFS highlighted the faults of both parents, noting that Najee’s mother,

Latarra Waters, was a drug addict who had abandoned the child, and Najee’s father, Pittman, could

not be found, had not established paternity, did not provide care or support for the child, and failed

to visit the child on a regular basis. Pittman contends that CCDCFS’s representations about him

were false. CCDCFS attempted to correct some of these erroneous representations by filing a

supplemental document with the juvenile court acknowledging that Pittman actually had established

paternity, was providing financial support for the child, and was unable to visit the child because of

interference by the mother. Despite these more favorable representations of Pittman, the juvenile

court granted temporary custody of Najee to CCDCFS.

       CCDCFS then filed an application with the juvenile court seeking permanent custody of

Najee. In that application, CCDCFS stated that Pittman failed to visit Najee for more than three

months and that Pittman agreed CCDCFS should have permanent custody of Najee. Pittman

contends that these assertions are patently false. A few months later, CCDCFS withdrew the

application for permanent custody, seeking instead to vest legal custody of Najee in his great aunt

and uncle. The juvenile court held two hearings on the issue of legal custody; Pittman was served

by publication, but was not personally notified of the hearings. As a result, he did not attend either

of the hearings, and the juvenile court granted legal custody to Najee’s great aunt and uncle.

       Over a year later, Pittman filed a motion for modification of custody with the juvenile court.


                                                  2
Najee’s guardian ad litem filed a motion to dismiss, arguing that the court lacked jurisdiction

because Pittman filed his motion more than a year after custody proceedings had concluded. The

court agreed with the guardian ad litem and dismissed Pittman’s motion for modification of custody;

the Ohio Court of Appeals affirmed that decision.

       While Pittman’s appeal was still pending in state court, he instituted these proceedings in

federal district court. In the first two counts of his complaint, Pittman alleges that CCDCFS’s

“failure to award custody of Najee and to even consider [Pittman] for custody, despite his being

ready, willing[,] and able to parent Najee,” violates his Fourteenth Amendment due process rights

and liberty interest in family matters. In the third count, he asserts that CCDCFS acted wantonly,

recklessly, in bad faith, and with a malicious purpose by falsely representing information to the

juvenile court and other county officials in order to “completely cut him out of the [custody]

process.” Defendants filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6),

presenting eight separate bases for dismissal. The district court granted Defendants’ motion to

dismiss, finding that the Rooker-Feldman doctrine deprived it of subject matter jurisdiction over

Pittman’s claims. The court did not address Defendants’ other bases for dismissal. On appeal,

Pittman argues that the district court erred in applying Rooker-Feldman to dismiss his claims.

                                                  II.

       We review de novo a district court’s ruling that the Rooker-Feldman doctrine deprived it of

subject matter jurisdiction. McCormick v. Braverman, 451 F.3d 382, 389 (6th Cir. 2006).

Generically stated, the Rooker-Feldman doctrine stands for the unremarkable proposition that a

federal district court lacks subject matter jurisdiction to review a state court decision. Id. (stating

that “a district court [cannot] exercise appellate review of a state court decision”). The doctrine


                                                  3
originally derived from the two Supreme Court cases bearing its name. See Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923); Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

In the years following the Feldman decision, the lower courts gradually expanded the doctrine’s

amorphous application until, recently, the Supreme Court issued its decision in Exxon Mobil Corp.

v. Saudi Basic Industries Corp., 544 U.S. 280 (2005), clarifying and restricting the doctrine’s scope.

The Exxon decision stressed the “narrow” and “limited” application of the doctrine, holding that

“[t]he Rooker-Feldman doctrine . . . is confined to cases of the kind from which the doctrine

acquired its name: cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.” Id. at 284. The doctrine does not prevent “a district court

from exercising subject-matter jurisdiction simply because a party attempts to litigate in federal court

a matter previously litigated in state court.” Id. at 293. “If a federal plaintiff presents some

independent claim, albeit one that denies a legal conclusion that a state court has reached in a case

to which he was a party, then there is jurisdiction” because Rooker-Feldman does not apply. Id.

(quotations omitted).

       In the wake of Exxon, this circuit has tightened the scope of Rooker-Feldman. See Coles v.

Granville, 448 F.3d 853, 857 (6th Cir. 2006) (“Rooker-Feldman is a doctrine with only limited

application”). In formulating a cogent post-Exxon analysis, we have distinguished between plaintiffs

who bring an impermissible attack on a state court judgment — situations in which Rooker-Feldman

applies — and plaintiffs who assert independent claims before the district court — situations in

which Rooker-Feldman does not apply. McCormick, 451 F.3d at 393. In delineating this distinction,

we noted:


                                                   4
       The inquiry [focuses on] the source of the injury the plaintiff alleges in the federal
       complaint. If the source of the injury is the state court decision, then the Rooker-
       Feldman doctrine would prevent the district court from asserting jurisdiction. If there
       is some other source of injury, such as a third party’s actions, then the plaintiff asserts
       an independent claim.

Id. (emphasis added); see also Coles, 448 F.3d at 858 (noting that we “have taken the Supreme

Court’s guidance on the application of Rooker-Feldman and applied the doctrine only when a

plaintiff complains of injury from the state court judgment itself”).

       We conclude that none of Pittman’s claims are barred by Rooker-Feldman. In the first two

counts of his complaint, Pittman alleges that Defendants violated his due process rights and his

liberty interest in family matters by refusing to give or even to consider giving him custody of his

child. Defendants, as a children services agency and employees thereof, are required by state statute

to prepare a case plan for any child to whom the agency is providing services, see Ohio Rev. Code

§ 2151.412(A), and to consider, as part of that plan, whether the child should be placed with his

biological parents, see Ohio Rev. Code § 2151.412(G)(1). Defendants’ evaluation of whether a child

can be placed with his parents is independent from the juvenile court’s decision to award custody.

See Ohio Rev. Code § 2151.23(A)(2). We read Pittman’s first two claims as challenging

Defendants’ refusal to recommend that he be given custody of Najee, rather than as a challenge to

the juvenile court’s judgment awarding custody to Najee’s great aunt and uncle; after all, the actual

award of custody was not the prerogative of Defendents, but that of the juvenile court. See id.

Pittman’s third claim similarly challenges Defendants’ conduct, asserting that Defendants acted

wantonly, recklessly, in bad faith, and with a malicious purpose by falsely representing information

to the juvenile court and other county officials in order to “completely cut him out of the [custody]

process.” As relief for these claims, Pittman seeks compensatory damages and a declaratory


                                                   5
judgment stating that Defendants’ actions violated the Fourteenth Amendment; Pittman does not

seek custody of Najee or otherwise request a reversal of the juvenile court’s decision. All three of

Pittman’s claims focus on Defendants’ actions, rather than the outcome of the state court custody

proceedings. We therefore conclude that the source of Pittman’s alleged injury is Defendants’

actions, not the state court judgment. Because Pittman does not complain of an injury caused by a

state court judgment, we find that he is asserting independent claims, which are not barred by

Rooker-Feldman.

       Our post-Exxon decisions confirm that Rooker-Feldman does not bar a federal-court

challenge to an individual’s improper conduct during a prior state court proceeding. In Todd v.

Weltman, Weinberg & Reis Co., 434 F.3d 432, 436-37 (6th Cir. 2006), the plaintiff brought a claim

under the Fair Debt Collection Practices Act, 15 U.S.C. § 1691 et seq., complaining that the

defendant had submitted a false affidavit in a state court garnishment proceeding. The court

concluded that Rooker-Feldman did not apply because the plaintiff complained of harm caused by

the defendant’s false affidavit, not by the state court’s decision in the garnishment proceedings. Id.

at 437. Similarly, in McCormick, the court found that Rooker-Feldman did not bar the plaintiff’s

claims that the defendant (1) committed fraud and misrepresentation in state court divorce

proceedings, (2) committed an abuse of process in the divorce proceedings, and (3) intentionally

excluded the plaintiff as a party to state court receivership proceedings in order to prevent the

plaintiff from asserting an interest in property. McCormick, 451 F.3d at 392. In holding that Rooker-

Feldman did not apply, the court noted:

       None of these claims assert an injury caused by the state court judgments; Plaintiff
       does not claim that the state court judgments themselves are unconstitutional or in
       violation of federal law. Instead, Plaintiff asserts independent claims that those state


                                                  6
       court judgments were procured by certain Defendants through fraud,
       misrepresentation, or other improper means[.]

Id. Finally, in Brown v. First Nationwide Mortgage Corp., No. 05-3597, 2006 WL 3289232, at *3-4

(6th Cir. November 9, 2006), the plaintiff “maintain[ed] that his injuries were caused not by the final

decree of foreclosure issued by the state court but, instead, by the actions of various people involved

in the mortgage foreclosure proceedings.” Id. at *3. Relying on our decision in McCormick, we

reasoned:

       [The plaintiff’s] allegations of fraud in connection with the state court proceedings,
       like those in McCormick, did not constitute complaints of injuries caused by the state
       court judgments, because they do not claim that the source of [the plaintiff’s] alleged
       injury is the foreclosure decree itself. Instead, the claims concern the actions of
       defendant[s] . . . that preceded the decree. Therefore, [the plaintiff’s] claim that the
       mortgage foreclosure decree was procured by fraud is not barred by Rooker-Feldman.

Id. at *4 (quotations and citations omitted).

       As did the plaintiffs in Todd, McCormick, and Brown, Pittman challenges Defendants’

allegedly improper conduct, rather than the outcome of the state court proceedings. Relying on these

cases, we conclude that Pittman’s claims are not barred by Rooker-Feldman because he is

complaining of an injury caused by a third party, not a state court judgment. See also Holloway v.

Brush, 220 F.3d 767, 778-79 (6th Cir. 2000) (en banc) (finding, in a pre-Exxon case, that Rooker-

Feldman did not bar a § 1983 action for monetary damages against a county and an individual social

worker).

       Defendants assert that Pittman’s claims should be dismissed under Rooker-Feldman because

they are “inextricably intertwined” with issues decided in the state court custody proceedings. Even

though pre-Exxon Rooker-Feldman analysis employed the “inextricably intertwined” analysis, see

Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 25 (1987) (Marshall, J., concurring); Executive Arts Studio,


                                                  7
Inc. v. City of Grand Rapids, 391 F.3d 783, 793 (6th Cir. 2004), we have since abandoned this

“inextricably intertwined” analysis. In McCormick, we noted that “inextricably intertwined” is not

a separate legal test used to extend Rooker-Feldman’s scope; rather, it merely “describes the

conclusion that a claim asserts an injury whose source is the state court judgment, a claim that is thus

barred by Rooker-Feldman.” McCormick, 451 F.3d at 394-95 (citing Davani v. Va. Dep’t of Transp.,

434 F.3d 712, 719 (4th Cir. 2006); Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 86-87

(2d Cir. 2005)); see also Brown, 2006 WL 3289232, at *4. We are thus not persuaded by

Defendants’ arguments.

        The district court did not have the benefit of our decisions in Todd, McCormick, and Brown

when it undertook its Rooker-Feldman analysis. That precedent, however, requires that we reverse

the district court’s decision. We pause to acknowledge that, if Pittman were to prevail on the merits

of his federal claims, it is unclear what impact his success in this federal lawsuit would have on the

underlying state court judgment. Without expressing an opinion on the matter, we recognize that

this is an inevitable byproduct of the Supreme Court’s confining the scope of Rooker-Feldman in

Exxon Mobile, 544 U.S. at 284.

                                                  III.

        For the foregoing reasons, we REVERSE the judgment of the district court and REMAND

for further proceedings consistent with this opinion.




                                                   8